Citation Nr: 0826632	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  07-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in North Little Rock, Arkansas, which granted 
the veteran's claim for service connection for PTSD, and 
assigned a rating of 30 percent disabling.

The Board notes that, in the veteran's April 2007 statement 
of the case, his claim for a total rating based on individual 
unemployability was referred to the appropriate team for 
action.

The Board also infers a claim for a skin rash based on the 
veteran's December 2005 statements that "I believe it was 
from the herbicides exposure [in Vietnam]....For 39 years I 
have been itching, mostly at night, in my head, back, arms 
and hand.  Also, the rash in my chest will not leave."  This 
claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a July 
2008 statement, the veteran requested a videoconference 
hearing on appeal before a Veterans Law Judge.  This request 
supersedes the veteran's May 2007 request for a hearing in 
Washington, DC, which itself superseded the veteran's 
September 2006 request for a videoconference hearing.  Such a 
hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2007).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for a 
videoconference hearing, with appropriate 
notification to the veteran.  A copy of 
the notice to the veteran of the 
scheduling of the hearing should be placed 
in the record.  After the hearing is 
conducted, or if the veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either favorable or unfavorable, as to 
the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




